Name: Commission Implementing Regulation (EU) 2017/6 of 5 January 2017 on the European Rail Traffic Management System European deployment plan
 Type: Implementing Regulation
 Subject Matter: transport policy;  organisation of transport;  European construction;  land transport
 Date Published: nan

 6.1.2017 EN Official Journal of the European Union L 3/6 COMMISSION IMPLEMENTING REGULATION (EU) 2017/6 of 5 January 2017 on the European Rail Traffic Management System European deployment plan THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (1), and in particular Article 47(2) thereof, Whereas: (1) The aim of the European Rail Traffic Management System (ERTMS) European deployment plan is to ensure that vehicles referred to in point 1.1 of the Annex to Commission Regulation (EU) 2016/919 (2) equipped with ERTMS can gradually have access to an increasing number of lines, ports, terminals and marshalling yards without needing Class B systems in addition to ERTMS. The ERTMS European deployment plan established in the Commission Decision 2012/88/EU (3) should be adapted in order to take into account the state of ERTMS deployment made by the Member States, and to align it with the requirements of Article 39(2) of Regulation (EU) No 1315/2013 and with the definition of core network corridors provided for in Article 2(14) of Regulation (EU) No 1316/2013 of the European Parliament and of the Council (4). This plan in combination with the National Implementation Plan as referred to in point 7.4.4 of the Annex to Regulation (EU) 2016/919 should give sufficient visibility to the vehicles owners to allow appropriate business planning. (2) A deployment plan for the core network corridors should include stations, junctions, access to core maritime ports and inland ports, airports, rail/road terminals and infrastructure components as referred to in Article 11 of Regulation (EU) No 1315/2013 as they are essential to achieve interoperability in the European railway network. (3) Full compliance with Regulation (EU) 2016/919 is a critical prerequisite for ERTMS deployment. Member States have not yet reached this objective, in particular because they introduced national or project specific solutions. (4) For new ERTMS track-side deployment, Member States should use the most recent set of specifications, referred to in Annex A to Regulation (EU) 2016/919, which corrects errors and misinterpretations of the previous baseline, leads to simpler technical solutions and ensures compatibility with Baseline 3 on-board units. (5) Trackside implementation rules are complementary to the on-board implementation rules laid down in the Regulation (EU) 2016/919; therefore it is necessary to align the ERTMS European Deployment Plan with the technical specifications for interoperability relating to the control command and signalling subsystems set out in that Regulation. (6) ERTMS deployment at cross-border sections can be technically challenging and therefore should be the subject of priority intervention by the Union, the Member States and the infrastructure managers concerned. Rail freight corridors within the meaning in Regulation (EU) No 913/2010 of the European Parliament and of the Council (5) could also play a crucial role in ERTMS deployment on cross-border sections, in particular by implementing coordinated solutions. (7) As synchronisation of cross-border deployment is an important element for the railway undertakings' business cases, the infrastructure managers concerned should sign an agreement ensuring coordination of deployment dates and technical solutions. In case of a disagreement, the Commission can provide support in identifying solutions. (8) In order to follow the progress of ERTMS deployment on the core network corridors, Member States should notify to the Commission the timely implementation of their sections by means of the TENtec system and the European Register of Infrastructure. Postponement of the relevant dates can be granted at the Member State's request and only in exceptional circumstances. (9) The revision of Regulation (EU) No 1316/2013 could have consequences on the alignment of the core network corridors. This Regulation should be reviewed accordingly. This Regulation sets out implementation dates of those corridor sections where ERTMS can be put into operation by 2023 at the latest. All dates beyond 2023 will be subject to review by 31 December 2023 in relation to the time horizon defined in Regulation (EU) No 1315/2013 with the objective of a realistic implementation timeline and to identify possibilities for earlier implementation dates. (10) As of the date of application of this Regulation, which is an implementing act within the meaning of Article 13 of Regulation (EU) 2016/919, points 7.3.1, 7.3.2, 7.3.2.1, 7.3.2.2, 7.3.2.4, 7.3.2.5, 7.3.2.6, 7.3.4 and 7.3.5 of Annex III to Decision 2012/88/EU will cease to apply. However, point 7.3.2.3 should not be covered by this Regulation, because it is beyond the scope of its legal basis. Therefore point 7.3.2.3 of Annex III to Decision 2012/88/EU should continue to apply until the adoption of another implementing act. (11) Regarding high-speed lines located on the core network corridors covered by this Regulation, if one of the conditions laid down in point 7.3.2.3 in Annex III to Decision 2012/88/EU is fulfilled before the date specified for the same section in Annex I, the railway infrastructure managers should fit ERTMS trackside on that section in accordance with that provision. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 52 of Regulation (EU) No 1315/2013, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down the timetable for the deployment of the European Rail Traffic Management System ('ERTMS') on core network corridors as set out in Annex I. 2. This Regulation does not apply to ERTMS on-board implementation laid down in point 7.3.3 of Annex III to Decision 2012/88/EU. Article 2 ETCS specific implementation rules regarding trackside installations 1. Railway infrastructure managers shall equip the core network corridors with ERTMS and put ERTMS into operation in those corridors at the latest by the dates specified in Annex I to this Regulation, including in railway stations and junctions. The railway link to the elements listed in Annex II of Regulation (EU) No 1315/2013 and to the infrastructure components as referred to in Article 11 of Regulation (EU) No 1315/2013 that are located on the core network corridor shall be equipped and put into operation at the date specified for the respective core network corridor section. Deployment shall be in compliance with Articles 1(4), 7(2c) and 39(3) of Regulation (EU) No 1315/2013. 2. A core network corridor shall be considered equipped with ERTMS when ERTMS is authorised for the placing in service in accordance with Article 15 of Directive 2008/57/EC of the European Parliament and of the Council (6) or Article 18 of Directive (EU) 2016/797 of the European Parliament and of the Council (7), allowing passenger and freight traffic in both directions in particular in case of works or disturbances, and, to the extent necessary for operations of ERTMS-only equipped vehicles, sidings. 3. Railway infrastructure managers, acting in cooperation, shall make an effort to equip and put into operation ERTMS on cross-border sections simultaneously, in a technically consistent manner. The railway infrastructure managers shall, after having consulted the railway undertakings affected, sign an agreement on technical and operational aspects of the deployment for each cross-border section. The railway infrastructure managers shall conclude such an agreement not later than one year before the earlier of the deployment dates for the given cross-border section. This agreement shall provide transitional provisions for taking into account the needs of the railway undertakings' cross-border operations. In case of a disagreement, the Member States concerned shall initiate an active dialogue in order to find common convergent solutions. They may request support from the Commission. The Member States shall notify such agreements to the Commission not later than one month after the conclusion. 4. The completion dates set out in agreements for projects co-funded by the Union which are earlier than the dates set out in Annex I shall prevail over those dates. 5. Member States may decide to keep the existing Class B systems, as defined in point 2.2 of the Annex to Regulation (EU) 2016/919. However, by the dates set out in Annex I, the vehicles referred to in point 1.1 of the Annex to Regulation (EU) 2016/919 which are equipped with ERTMS in a version compatible with the track-side equipment, shall be given access to those lines and to the infrastructure components as referred to in Article 11 of Regulation (EU) No 1315/2013 without requiring them to be equipped with a Class B system. Article 3 Notifications 1. Once ERTMS is put into operation on a core network corridor section, the Member State concerned shall notify the Commission of that fact within one month, through the systems established under Article 49(1) of Regulation (EU) No 1315/2013 and Article 5(1) of Commission Implementing Decision 2014/880/EU (8). 2. Member States shall notify the Commission of any delays in putting ERTMS in operation on a given core network corridor section to be equipped. The railway infrastructure managers shall inform the Member States about those delays accordingly. 3. When notifying the delays referred in paragraph 2, the Member State concerned shall send to the Commission a file containing a technical description of the project and specifying a new date for putting ERTMS into operation. The file shall specify the causes for the delay and shall indicate the corrective measures taken by the railway infrastructure manager. 4. If the delay results from an exceptional circumstance, the Commission may accept to postpone the relevant date by a maximum of three years. If a postponement is granted, the Member State shall make the necessary amendments to its national implementation plan as referred to in point 7.4.4 of the Annex to Regulation (EU) 2016/919 within one month of granting that postponement. Exceptional circumstance referred to in the first subparagraph means a circumstance resulting from the planning phase and which is related to specific geological findings, environmental or species protection, archaeological finds, permitting procedures, implementation of an environmental impact assessment pursuant to Directive 2014/52/EU of the European Parliament and of the Council (9); or a circumstance resulting from the construction and authorisation phases that are out of the control of the project promoter and do not fall into the category of the usual risks that should be addressed at project management level in this type of projects. 5. If ERTMS specifications set out in Regulation (EU) 2016/919 are changed by legislative act in an incompatible way the Member States shall provide the Commission with an analysis of the impact of the application of the modified legal reference on their network and on the ERTMS planning without unreasonable delay, but at latest at the time of the formal opinion of the Committee referred to in Article 51 of Directive (EU) 2016/797. If a direct impact of the changes can be demonstrated in terms of cost or timeline for specific implementations, Annex I shall be adapted accordingly. Article 4 Review Not later than 31 December 2023, the Commission shall, after consultation with the Member States, and with the assistance of the European ERTMS Coordinator referred to in Article 45 of Regulation (EU) No 1315/2013, carry out a review of the dates after 1 January 2024 that are laid down in Annex I to this Regulation. Article 5 References References to Annex III to Decision 2012/88/EU shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 6 Entry into force This Regulation shall enter into force on 26 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 20.12.2013, p. 1. (2) Commission Regulation (EU) 2016/919 of 27 May 2016 on the technical specification for interoperability relating to the 'control-command and signalling' subsystems of the rail system in the European Union (OJ L 158, 15.6.2016, p. 1). (3) Commission Decision 2012/88/EU of 25 January 2012 on the technical specification for interoperability relating to the control-command and signalling subsystems (OJ L 51, 23.2.2012, p. 1). (4) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129). (5) Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (OJ L 276, 20.10.2010, p. 22). (6) Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (OJ L 191, 18.7.2008, p. 1). (7) Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (OJ L 138, 26.5.2016, p. 44). (8) Commission Implementing Decision 2014/880/EU of 26 November 2014 on the common specifications of the register of railway infrastructure and repealing Implementing Decision 2011/633/EU (OJ L 356, 12.12.2014, p. 489). (9) Directive 2014/52/EU of the European Parliament and of the Council of 16 April 2014 amending Directive 2011/92/EU on the assessment of the effects of certain public and private projects on the environment ( OJ L 124, 25.4.2014, p. 1). ANNEX I ANNEX II Correlation table Decision 2012/88/EU This Regulation Point 7.3.1 of Annex III Article 1 Point 7.3.2 of Annex III Article 1 and 2 Point 7.3.2.1 of Annex III Article 2(1) Point 7.3.2.2 of Annex III Article 2(1) Point 7.3.2.4 of Annex III  Point 7.3.2.5 of Annex III Article 3(1) Point 7.3.2.6 of Annex III Article 3(2), (3) and (4) Point 7.3.4 of Annex III Annex I Point 7.3.5 of Annex III. Article 2(1)